UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1861


DAVID E. HENDERSON,

                  Plaintiff – Appellant,

             v.

HARRY PAULSON, Secretary of       the   Treasury;      THE   NATIONAL
RECONAISSONCE OFFICE (NRO),

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-01613-WMN)


Submitted:    December 11, 2008             Decided:   December 15, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David E. Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David E. Henderson appeals the district court’s order

granting his request to proceed in forma pauperis but dismissing

this case as patently frivolous under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal

is   frivolous.     Accordingly,       we     dismiss    the   appeal   for   the

reasons stated by the district court.                   Henderson v. Paulson,

No. 1:08-cv-01613-WMN (D. Md. July 16, 2008).                  We dispense with

oral   argument   because      the    facts    and   legal     contentions    are

adequately    presented   in    the    materials     before     the   court   and

argument would not aid the decisional process.

                                                                      DISMISSED




                                        2